DISMISS and Opinion Filed November 16, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01265-CR

                                 J. C. KEETON, Appellant
                                           V.
                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 86th Judicial District Court
                                   Kaufman County, Texas
                                Trial Court Cause No. 15175

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Whitehill
                                  Opinion by Justice Whitehill
       J.C. Keeton appeals his 1987 conviction for aggravated robbery. After finding appellant

guilty, the jury assessed punishment at 40 years in prison and a $10,000 fine. On October 22, 2018,

appellant filed a notice of appeal. For the reasons that follow, we dismiss this appeal.

       To invoke this Court’s jurisdiction, a party must file a timely notice of appeal. See TEX. R.

APP. P. 25.2(b). A notice of appeal must be filed within thirty days after the day the sentence is

imposed or within ninety days after the day of sentence if a motion for new trial is filed. See TEX.

R. APP. P. 26.2(a)(1), (2).

       Here, the judgment being appealed was imposed on August 25, 1987. To be timely,

appellant had to file his notice of appeal on September 24, 1987, or, if he filed a motion for new
trial, on November 24, 1987. Appellant, however, did not file his notice of appeal until October

22, 2018.

       Under these circumstances, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a).



                                                /Bill Whitehill/
                                                BILL WHITEHILL
                                                JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
181265F.U05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 J. C. KEETON, Appellant                          On Appeal from the 86th Judicial District
                                                  Court, Kaufman County, Texas
 No. 05-18-01265-CR        V.                     Trial Court Cause No. 15175.
                                                  Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                     Justices Bridges and Brown participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is DISMISSED.


Judgment entered November 16, 2018.




                                            –3–